DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment to the claims, the rejection of claims 2, 15-18, 22-27 under 35 U.S.C. 112b as presented in the Office Action mailed May 12, 2021 has been withdrawn.

The terminal disclaimers filed on September 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 16/024600, 16/719945 and 16/722379 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
As such, the obviousness-type double patenting rejections over the above applications have been withdrawn.

Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-5, 9-13, 15-16, 22-27 and 29-34 are currently pending and rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-13, 15-16, 22-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 16 and claim 15, line 33, recite the limitation, “conventional packaging.”  Applicant’s specification has not defined what can be construed as “conventional packaging.”  While the specification refers to “control trays” (see paragraph 14, 89, 92-95, as filed), it is not clear that the scope of “conventional packaging” means only control trays, but rather, can read on other types of packaging as well.  Therefore, what can be construed as “conventional packaging” is not clear and thus makes the scope of the claim unclear.
Claim 1, line 16 and claim 15, line 33, recite the limitation “the same temperature of 4°C at normal atmospheric pressure.”  This limitation is not clear as to whether the claim requires storage of the packaged zucchini at 4°C at normal atmospheric pressure.  That is, there is no active step of storing the packaged zucchini spirals.
Claims 2-5, 9-13, 16, 22-34 are rejected based on their dependence to a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites that the reservoir comprises an absorbent material, which has already been recited in claim 1 and therefore is not seen to further limit the claim from which it depends.  Claim 5 recites that the absorbent material comprises a gel-forming polymer.  However, claim 1 recites that the absorbent material comprises carboxymethylcellulose, which is disclosed at paragraph 60 of the specification as filed to be a gel forming polymer.  Therefore, it is not seen that claim 5 further limits the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 9-12, 15-16 and 22-25, 27, 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brander (US 6478147) in view of Brander (US 20080175965), Jensen (US 20130095215), Krijgsman (US 20100247725), “The Veracious Vegan” and either “Zoodles 101” or “Gourmet Girl Cooks” and in further view of Brander (US 20030057114). 
Regarding claim 1, Brander teaches a method of packaging and preserving foods (see column 1, lines 15-25), comprising, placing the food in a product containing space of a storage container atop a platform of a support structure (see figure 1; column 2, lines 15-27 - where there food is placed atop a platform 10, 26, comprising perforated or apertured film 26; column 3, lines 48-62), the storage container comprising an internal compartment having the product containing space (see figure 1, 2), the support structure defining the platform (column 3, lines 48-62) for supporting the food; the 
Brander further teaches the storage container further comprising a lid disposed over the product containing space and thus enclosing the food within the product containing space with a lid (see figure 1, item 11; column 3, lines 20-25).  
Claim 1 differs from Brander in specifically reciting, that the food is zucchini spirals and that the lid comprises an oxygen permeable material.
It is noted however, that Brander is not seen to be limiting as to the particular types of food which can be placed within the container.  Rather, Brander is seen to be open to all foods which can exude liquid that are to be desirably absorbed by the package (see column 4, lines 33-44).  Brander’965 evidences that foods such as vegetables as well as meat (see paragraph 59) can equally benefit from a container comprising an absorbent material, so as to absorb liquid exuded from the product.
Nonetheless, it is noted that Jensen also teaches a tray (see the abstract) comprising a reservoir to absorb liquid exuded from products such as cut or sliced produce (see the abstract; figure 1; paragraph 6, 7).  
Additionally, “The Veracious Vegan” further teaches that it has been conventional to package cut vegetables such as zucchini spirals within a lid/tray package structure (see page 5-6 of 11, “Cece’s Veggie Noodle Co.”; top of page 6: “zucchini spirals”).  “Zoodles 101” and “Gourmet Girl Cooks” further evidences that it has been notoriously conventional to store zucchini spirals using an absorbent material (see “Zoodles 101” at 
Regarding the lid being oxygen permeable, it is noted that Brander and Jensen are not is not specific in this regard.  
Krijgsman teaches a container for respiring produce, such as cut produce including cut zucchini (see paragraph 16), where a packaging film can have an oxygen permeability at least 100 cc.mm/m2.day (see paragraph 39) where such an oxygen permeability can be used for extending the shelf life of the produce (see paragraph 15) and where the film can be used for controlling the presence of free water (see paragraph 1).  Krijgsman also teaches that the lid can be made from the above mentioned oxygen permeable packaging material (see paragraph 66).  
As the combination already teaches sealing the container, to modify the combination and use a packaging film that can control the oxygen permeability as taught by Krijgsman would have been obvious to one having ordinary skill in the art, for 
Regarding the new limitation of, “the reservoir comprising an absorbent material, the absorbent material being a mixture of (i) about 87% by weight of the mixture of a carboxymethylcellulose and/or a salt thereof, (ii) about 10% by weight of the mixture of a clay and (iii) about 3% by weight of the mixture of a soluble salt having at least one trivalent cation” it is noted that  Brander teaches various absorbent substances such as cellulose derivatives (see column 3, lines 25-34) but is not specific as to the above claimed absorbent material.
However, Brander ‘965 teaches absorbent materials used packaging vegetables that can exude moisture (see paragraph 2), where the absorbent material can advantageous help to preserve the foods due to the moisture being a source of microbial growth (see paragraph 2, 4).  Brander’965 further teaches that the foods can be stored in a tray with a lid (see paragraph 55) and that the absorbent material can comprise carboxymethyl cellulose (see paragraph 43) at 50-92wt% (see paragraph 42), thus encompassing the claimed “about 87%” with clay such as bentonite (paragraph 46) and a soluble salt having a trivalent cation present at 1-8wt% (see paragraph 47), which thus encompasses “about 3%.”   Brander ‘114 further teaches that the absorbent material can comprise about 90% carboxymethylcellulose (abstract, paragraph 35), which is seen to encompass “about 87%”, clay at about 10% (paragraph 36-38) and a trivalent cation at 1-8% (paragraph 39), thus encompassing “about 3%.” 
Like Brander and Brander’965, Brander’114 is directed to absorbent materials that are used for absorbing liquid exuded from food products (paragraph 5) so as to 
Regarding the limitation of, “wherein the method extends the shelf life of the zucchini spirals by 33% to 130% over conventional packaging stored at the same temperature of 4°C at normal atmospheric pressure,” it is noted that as the combination teaches and encompasses the same absorbent material as claimed for the same purpose of extending shelf-life of foods and also teaches enclosing zucchini spirals with a liquid that allows for oxygen permeability, it is thus seen that the combination would have similarly extended the shelf-life in a similar manner.
Regarding claim 2, Brander teaches that the supper structure and/or platform comprises a liquid permeable surface (Figure 1, item 26; column 4, lines 11-20 - “apertured film”) that would direct liquid from the food into the reservoir.
Regarding claims 3 and 16, Brander teaches on column 4, lines 11-20 that the support structure and/or platform can be a nonwoven material.
Regarding claim 4, Brander teaches the reservoir comprising an absorbent material (figure 1, item 19), as does Jensen (see at least the abstract).
Regarding claim 5, Brander ’114 teaches an absorbent material that can include a combination of a gel-forming polymer and a mineral composition (see paragraph 34), which can provide improved absorption of liquids (see paragraph 42).  To thus modify the combination and to use an absorbent material as taught by Brander ‘114 would thus have been obvious to one having ordinary skill in the art, as a substitution of expedients recognized for performing the same function and where Brander ‘114’s absorbent material can advantageously provide improved absorption capacity.
Regarding claims 9 and 22, it is noted that Brander ‘114 further teaches that the gel-forming polymer is a non-crosslinked gel-forming water soluble polymer (see paragraph 34; page 6, claim 21).  The gel-forming water soluble polymer absorbs liquid, it would have been obvious for the gel-forming non-crosslinked water soluble polymer to have a first absorbency defined by a weight of liquid absorbed to the weight of the water soluble polymer.  
Further regarding claims 9 and 22, Brander ‘114 teaches a mineral composition having a second absorbency defined by the weight of the liquid absorbed to the weight of the mineral composition (see paragraph 34 and page 6, claim 21).
Brander ‘114 further teaches a soluble salt that is food safe, having a trivalent cation (see the abstract, paragraph 39, page 6, claim 21) and where the absorbency of the absorbent material is defined by the weight of liquid absorbed by the absorbent material to the weight of the absorbent material exceeds the sum of the first and second absorbency (see paragraph 43).
Regarding claims 10 and 23, Brander further teaches that the absorbent material can comprise citric acid (see column 5, line 66) and thus teaches the limitations of claim 
Regarding claims 11 and 24, Brander teaches that the absorbent material can also include food safe antimicrobial additives (see column 5, line 65-66 “anti-microbial additives”).  Additionally, Brander ‘114 also teaches that the absorbent material can also include food safe antimicrobial additives (see paragraph 26).
Regarding claims 12 and 25, in view of Krijgsman the combination teaches that the sealing film can have an oxygen permeability of, for instance, 100 cc.mm/m2.day (see paragraph 39; table 1 for oxygen transmission rates of less than 3000 cc/m2.day.atm).  Krijgsman also teaches an oxygen permeability of 40cc.mm/m2.day.atm (see paragraph 23) where at a film thickness of 30 microns, would have equated to a transmission rate of ~1333 cc/m2.day.atm.
Claim 15 is rejected for the reasons already discussed above with respect to claims 1 and 2, as claim 15 reiterates the limitations presented above with respect to claims 1 and 2.
Regarding claim 27, which recites that the method provides a shelf life for the zucchini spirals when stored in refrigerated conditions of 16 days, it is noted that the combination teaches the claimed structure of the package together with an oxygen permeable material for the lid, where the reservoir for collecting exuded liquid as well as the oxygen permeable material for the lid have been taught in the art to help with preservation.  Therefore, the combination is also seen to suggest and there would have been a reasonable expectation of the combination arriving at the claimed shelf life.
Regarding claims 29 and 31, Brander’114 further teaches that the clay can be bentonite (paragraph 36).
Regarding claims 30 and 32, Brander’114 teaches that the soluble salt having at least one trivalent cation can be potassium aluminum sulfate (paragraph 39).
Regarding claims 33 and 34, Brander’114, as discussed above with respect to claims 29-32 teaches bentonite clay and potassium aluminum sulfate.

Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claims 1 and 15 above, and in further view of Kibele (WO 2014152539), Wellinghoff (US 20080026029), Machado (US 20110253562) and Annous (US 20170332674).
Claims 13 and 26 differs from the combination applied to claims 1 and 15 in specifically reciting, “the storage container further comprising an entrained polymer film material disposed within the internal compartment and made from a monolithic material comprising a base polymer, a channeling agent and a chlorine dioxide releasing agent, wherein the chlorine dioxide releasing agent releases chlorine dioxide gas into the product containing space by reaction of moisture with the chlorine dioxide gas releasing agent.
However, Kibele teaches a package for fruits and vegetables (paragraph 31) where the package includes an entrained polymer film (see the abstract, paragraph 26, 53, 62) within the internal compartment (see the figures) and made from a monolithic material comprising a base polymer, a channeling agent and an active agent (see 
Claims 13 and 26 differ from the above combination in specifically reciting a chlorine dioxide releasing agent that releases chlorine dioxide gas into the product containing space.
Kibele already teaches that an antimicrobial agent can be released into the product space.  While not specific as to a chlorine dioxide gas releasing agent, Annous teaches that it has been desirable to release chlorine dioxide into sealed packages (see paragraph 2) for killing microorganisms on a food item such as cut shredded produce (see paragraph 2, 25), where gaseous chlorine dioxide has the ability to penetrate and inactivate human pathogens attached to hard-to-reach sites on produce surfaces (see 
Since Kibele already teaches the desirability of providing antimicrobial releasing agents in the channels of the polymer, to thus modify the combination and to use another conventional antimicrobial release agent such as a chlorine dioxide release agent that comprises an alkaline metal chlorite, would have been obvious to one having ordinary skill in the art, for the purpose of using the advantageous disinfecting properties of chlorine dioxide gas to reach hard to reach sides on the food surface to inhibit microbial growth.

Response to Arguments
On pages 9-11 of the response, Applicant urges that the specification and examples show that packaging zucchini spirals in trays similar to that shown in figure 1 and an absorbent material comprising about 87% carboxymethylcellulose, about 10% bentonite and about 3% potassium aluminum sulfate provided minimal off odors after 16 
These urgings have been considered but are not seen to be sufficient to overcome the rejections, as presented in this Office Action, which address the newly presented claim limitations directed to the specific absorbent material composition.  It is further noted that it has been conventional in the art to package zucchini spirals as taught by “The Veracious Vegan” and where zucchini spirals are known in the art to exude moisture, as evidenced by “Zoodles 101” and “Gourmet Girl Cooks.”  The prior art teachings further suggest the use of absorbent materials for packaging cut foods including cut fruit and vegetables so as to also absorb the moisture exuded from vegetable.  As the art teaches absorbent materials used for absorbing moisture from cut vegetables for extending the shelf-life of the vegetables, and where zucchini spirals are known to be packaged in a tray with a lid and are also known in the art to exude moisture, it would have been obvious to one having ordinary skill in the art to similarly package zucchini spirals using the absorbent composition and tray and lid structure as 
The obviousness-type double patenting rejections have been withdrawn in view of the filing of the Terminal Disclaimers, as already discussed above.
Applicant’s remarks on page 15 and 16 of the response regarding the rejection of claims 13 and 26 reiterates the remarks presented above with respect to claim 1 and 15 and is thus not sufficient for the reasons discussed above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/VIREN A THAKUR/Primary Examiner, Art Unit 1792